ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Gilbane Building Company                        )      ASBCA No. 57206
                                                )
Under Contract No. W9126G-07-C-0043             )

APPEARANCE FOR THE APPELLANT:                          Paul H. Sanderford, Esq.
                                                        Sanderford & Carroll, P.C.
                                                        Temple, TX

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Lloyd R. Crosswhite, Esq.
                                                        District Counsel
                                                       Kendra M. Laffe, Esq.
                                                       Dawn-Carole Harris, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Ft. Worth

                   OPINION BY ADMINISTRATIVE JUDGE JAMES

       This appeal arises from the contracting officer's (CO's) February 2010
decision which denied the $167,275 certified claim of Gilbane Building Company
(Gilbane) that alleged the wrongful government rejection of Gilbane's first elevator
subcontractor, PKD, Inc. (PKD). The Board has jurisdiction of the appeal under the
Contract Disputes Act of 1978, 41 U.S.C. §§ 7101-7109. The parties have agreed to
submit the appeal on the written record under Board Rule 11. The record includes the
government's Rule 4 file and the declarations submitted with the parties' briefs. We
decide entitlement only.

                                  FINDINGS OF FACT

       1. On 11 June 2007, the U.S. Army Engineer District, Fort Worth (USACE)
issued Solicitation No. W9126G-07-R-0072 for completion of design and
construction of the Battlefield Health and Trauma (BHT) Research Facility,
Fort Sam Houston, Texas (R4, tab 4 at 11).




1
    Rule 4 cites are to Bates numbers less extra Os, e.g., page "4-000002" is "R4, tab 4 at 2."
     2. On 29 September 2007, the USACE awarded Contract No. W9126G-07-C-0043
(BHT contract) to Gilbane for the BHT Research Facility for a $91,998,321 "Guaranteed
Maximum Price" (R4, tab 4 at 2-4, 6).

       3. The BHT contract included, inter alia, the FAR 52.233-1, DISPUTES
(JUL 2002}-ALTERNATE I (DEC 1991) and 52.243-4, CHANGES (AUG 1987) clauses
(R4, tab 4 at 90, 116, 121, 128).

    4. The BHT contract specifications,§ 01 33 00, "SUBMITTAL
PROCEDURES," provided in pertinent part:

             1.4 APPROVED SUB MITTALS

             The [CO' s] approval of submittals shall not be construed as a
             complete check, but will indicate only that the general
             method of construction, materials, detailing and other
             information are satisfactory. Approval will not relieve the
             Contractor of the responsibility for any error which may exist,
             as the Contractor ... is responsible for ... the satisfactory
             construction of all work. ...

             1.5 DISAPPROVED SUBMITTALS

             The Contractor shall make all corrections required by the
             [CO] and promptly furnish a corrected submittal in the form
             and number of copies specified for the initial submittal. If the
             Contractor considers any correction indicated on the
             submittals to constitute a change to the contract, a notice in
             accordance with the Contract Clause "Changes" shall be
             given promptly to the [CO].



             1.9 SCHEDULING

            Submittals covering component items forming a system or
            items that are interrelated shall be ... coordinated and
            submitted concurrently. Certifications to be submitted with
            the pertinent drawings shall be so scheduled. Adequate time
            (a minimum of 21 calendar days exclusive of mailing time)
            shall be allowed ... for review and approval. ...



                                          2
               1.11.2 Deviations

               For submittals which include proposed deviations requested
               by the Contractor, the column "variation" of ENG Form 4025
               [TRANSMITTAL] shall be checked ....

                       a. Contractor-proposed deviations, including
                   variations and other departures from the contract
                   requirements, shall be noted/marked in red on each copy
                   of the submittal data and shall be provided with a letter
                   attachment to the ENG Form 4025 summarizing the
                   proposed variation, deviation, or departure. Variations,
                   deviations, or departures shall contain sufficient
                   information to permit complete evaluation.. . . At the
                   minimum the information shall include:

                         (1) An explanation in detail of the reason for the
                             variation and how it differs from that specified;
                         (2) The cost difference; and
                         (3) How the variation will benefit the Government.

(R4, tab 4 at 222, 224, 226)

       5. The BHT contract specifications,§ 14 21 23, "ELECTRIC TRACTION
PASSENGER AND SERVICE ELEVATORS,"~ 1.2, "SUBMITTALS," required
government approval of shop drawings, product data, design data calculated by a
"Registered Professional Engineer," test reports, and certificates of all required state
and local licenses of individuals performing for elevators and accessories "Quality
Assurance for Elevator Inspector ... Qualifications." Section 14 21 23, ~ 1.3,
"ELEVATOR SYSTEM," stated:

               Provide pre-engineered elevator system, by manufacturer
               regularly engaged in the manufacture of elevator systems, that
               complies with ASME Al 7.1 in its entirety, ASME Al 7.2l2l in
               its entirety, and additional requirements specified herein.

               Submit detail drawings including:




2
    ASME Al 7.1, Al 7.2 and Al 7.3 are not in the appeal record.
                                            3
                 dimensioned layouts in plan and elevation showing the
                 arrangement of elevator equipment, accessories, and data
                 sheet showing all:

                 a. [S]upporting systems,
                 b. Anchorage of equipment,
                 c. Clearances for maintenance and operation;
                 d. Details on hoistway,
                 e. D      8. Effective 26 August 2008, Gilbane subcontracted with PKD at the price of
$597,000.00 for BHT facility elevators in accordance with the BHT contract drawings
and specifications (R4, tab 3 at 38-39, 46).

       9. On 16 October 2008, Gilbane sent USACE Transmittal No. 14 21 23-1 3 for
elevator system item Nos. 1-6, 15-16, with detailed drawings, passenger elevators,
accessories, supporting systems, machinery and controls, heat and reaction loads, and
TSC shop drawings 090108-1, -2, and -3 drawn by Charles E. Hempel of
Tannersville, Pennsylvania, for PKD (R4, tab 10 at 1-2, 9-11).

       10. On 14 November 2008, USACE noted on Transmittal No. 14 21 23-1 code
"E" ("disapproved," R4, tab 4 at 237), "RESUBMISSION REQUIRED," and set forth
technical comments on this submittal, including each ofTSC's shop drawings, and
did not question whether PKD was a "manufacturer regularly engaged in the
manufacture of elevator systems" (R4, tab 10 at 7-8).

       11. On 20 January 2009, Gilbane sent USACE Transmittal No. 14 21 23-3 for
elevator item No. 18, Quality Assurance, with Texas Department of Licensing and
Regulation registrations for Elevator Inspector Paul E. Wilkens, expiring 10 July
2009, and PKD as Elevator Contractor, expired 26 July 2008 (R4, tab 15 at 1-5).

        12. On about 21January:2009, Gilbane sent USACE Transmittal No. 14 21 23-1.1
for elevator item Nos. 1-6, 15-16, including 8 drawings from Monitor Controls, 16 drawings
from Gunderlin Elevator Cabs and Entrances, and updated TSC drawings 090108-1, -2, -3
(R4, tab 11 at 1-2, 5-38); and submittal No. 14 21 23-2 with component vendor product
literature for elevator items Nos. 9-11, 13-14; 26-27, for passenger elevators, supporting
systems, data sheets, logic control, field quality control, stainless steel and stainless steel
diamond plate flooring (R4, tab 13 at 1, 13-14, 17-80).

      13. On 27 January 2009, Gilbane sent USACE Transmittal No. 14 21 23-4 for
item No. 28, elevator button finish sample (R4, tab 17 at 1-4 ).

      14. On about 7 February 2009, Gilbane sent USACE Transmittal No. 14 21 23-3.1
with Texas Department of Licensing and Regulation registration for PKD as Elevator
Contractor, to expire 26 July 2009 (R4, tab 16 at 1).

        15. On 12 February 2009, USACE coded Gilbane's Transmittal No. 14 21 23-3
"X" (unexplained in record), noting expiration of PKD's Texas Elevator Contractor
registration (R4, tab 15 at 11, 17) and coded Transmittal No. 14 21 23-3.1 "F" (receipt
acknowledged, R4 tab 4 at 23 7) without further comments (R4, tab 16 at 1, 5).

3
    Submittal suffix numbers are emphasized to aid in tracking their submission and
       review facts.
                                            5
    16. On Transmittal Nos. 14 21 23-1.1and14 21 23-2, on 18 February 2009
USACE coded "E RESUBMISSION REQUIRED" and stated, inter alia:

              It appears that PKD, Inc. is an elevator contractor submitting
              parts and pieces from various manufactures [sic] ralher [sic]
              than an engineered system backed by one manufacturer as the
              specifications [ii 1.3] require.

              The design intent and intent or [sic] the specifications was to
              have a complete elevator system by one manufacturer
              regularly engaged in the manufacture of elevator systems.

(R4, tab 11 at 3-4, tab 13 at 1-12)

       17. PK.D's 21 February 2009 letter to Gilbane stated: "There are no
'pre-engineered elevator system' [sic] that would meet the specified ... elevators; any
firms' [sic] elevator will be a special engineered/designed elevator ... " (R4, tab 12 at
10).

       18. On 23 February 2009 and on 27 March 2009 USACE coded "E" on
Transmittal No. 14 21 23-4, and stated: "Item 28 was rejected due to the CODE (E)
on the related elevator submittals" (R4, tab 17 at 5, tab 18 at 9).

       19. On 18 March 2009, Gilbane sent USACE Transmittal No. 14 21 23-4.1
(tab 18 at 1, 3) and No. 14 21 23-5 for elevator items 7-8, 12, 25 for wiring diagrams,
sequence of operations, maintenance and diagnostic tools and traction controller, with
Motion Control Engineering shop drawings and product data (R4, tab 19 at 1, 3-23).

       20. On about 19 March 2009, Gilbane sent USACE Transmittal Nos. 14 21 23-1.2
and 14 21 23-2.1, each with a 21 February 2009 letter cosigned by PKD's
Paulette K. Daniels and David D. Daniels, stating, inter alia:

              PKD, Inc. is the fabricator (manufacturer), installer and
              provider of maintenance and warranty services for our
              elevators. In fabrication [sic] the elevators, PKD purchases
              parts, equipment, controls and other specialty materials from
              suppliers who specialize in only producing these essential
              components unique to the elevator systems. PKD employs
              the services of Charles E. Hempel, P .E. to provide the
              necessary engineering calculations and Main Layouts for
              elevators manufactured and installed by the company. PKD
              has maintained solid relationships with our engineer and all of

                                             6
              our suppliers' engineering departments spanning over twenty
              (20) years .... PKD and the following list of our suppliers are
              proud to be fully compliant with the "Buy American Act"
              requirements of the project specifications-

              Motion Control Engineering, Rancho Cordova, CA-controllers,
              1980
              Hollister-Whitney ... machinery, steel parts, est. 1906
              Gunderlin, Ltd .... cabs and entrances, est. 1950's
              Monitor Controls, Happauge, NY-operating fixtures, est. 1950's
              GAL Manufacturing ... door operator packages, est. 1910.

(R4, tab 12 at 8) Gilbane forwarded PK.D's list of contracts completed from October
1986 to February 2008, including several for elevator repairs, upgrading and
modernization; three elevator installation contracts performed in 1991, 1994 and 1997
and a Navy contract for replacement of existing elevators completed in April 1999,
about a decade before Gilbane's transmittals were submitted under this BHT contract.
Gilbane forwarded sketches and engineering calculations; TSC's drawings 090108-1,
-2, -3 revised 12 March 2009; and shop drawings and product data from Gunderlin,
Monitor Controls, Motion Control Engineering, and Hollister-Whitney Elevator
Corp. and their lower tier suppliers (R4, tab 12 at 1-2, 4-12, 15-70). Transmittal
No. 14 21 23-2.1 included PKC's Quality Control program and schedule and product
samples (R4, tab 14 at 1-2, 4-133).

       21. On 25 March 2009, USACE coded "E" on each of Transmittal Nos. 14 21 23-1.2,
14 21 23-2.1and14 21 23-5, cited no non-compliances with specifications, and stated:
"This company [PKD] is not a manufacturer regularly engaged in the manufacture of
elevator systems" (R4, tab 12 at 1, 3, tab 14 at 1, 3, tab 19 at 2).

       22. Gilbane's 25 March 2009 letter to USACE stated that rejection of PKD "as
a qualified elevator manufacturer" constituted a contract change entitling Gilbane to
compensation for obtaining "a substitute elevator manufacturer" (R4, tab 20 at 1-2).

       23. USACE ACO Donald Haring's 26 March 2009 letter to Gilbane disagreed with
Gilbane's position, stated that "by their own admission in Transmittal No. 14 21 23-2.1,
[finding 20] they [PKD] do not manufacture elevator systems" and referred Gilbane to the
contract's Disputes clause if it disagreed (R4, tab 21 at 1).

       24. On 27 March 2009, USACE noted code "E" on Transmittal No. 14 21 23-4.1
"due to the code E given to all of the corresponding elevator submittals" (R4, tab 18 at 9).




                                           7
       25. Effective 28 April 2009, Gilbane subcontracted with ThyssenKrupp for the
elevator system at the price of $693,765 (R4, tab 3 at 60, 85).

       26. The 3 May 2009 letter of PK.D's Paulette Daniels to USACE stated that:

              [The government architect] stated to Gilbane that PKD
              appears to just purchase various elevator components, that
              we did not manufacture the elevators.

              This is true, as it is for all elevator companies, large or
              small- components are outsourced. For federal projects,
              all companies would be purchasingfrom some if not all of
              the same suppliers we use, to comply with 'Made in
              America'. We do purchase components, but PKD
              engineers all components to come together as a final and
              complete product.

(R4, tab 22 at 1)

       27. On 14 July 2009, Gilbane submitted a certified $167,275 "REQUEST FOR
EQUITABLE ADJUSTMENT AND FORA CONTRACTING OFFICER'S FINAL
DECISION" under the BHT contract to ACO Haring, alleging, inter alia, that "The
USACE approved ThyssenKrupp's submittal for the elevator system despite the fact
that ThyssenKrupp did not 'manufacture' all of the component parts of the elevator
system that it proposed to install" (R4, tab 3 at 1-2, 5, 8). The CO's 1 February 2010
decision denied Gilbane's $167,275 claim (R4, tab 2). Gilbane timely appealed that
decision to the ASBCA on 28 April 2010.

       28. The 7 May 2013 affidavit of Mr. David D. Daniels stated, inter alia:

              10 .... The elevator systems called for in the [BHT
                   contract] Elevator Specifications were
                   pre-engineered.. . . [T]he mechanical and electrical
                   components specified and as proposed by PKD ... are
                   all standard, off-the-shelf components typical of the
                   rated elevator system specified. PKD ... has on many
                   previous occasions designed, assembled and
                   fabricated these same types of elevator components
                   into an acceptable elevator system.

              11. No single elevator company manufacturers [sic] all of
                  the components of an elevator system. They all
                  obtain components from various vendors and combine

                                           8
                    those components to fabricate or manufacture an
                    elevator system.

(App. br., ex. A)

                                      DECISION

                                           I.

       Appellant argues that PKD is a "manufacturer regularly engaged in the
manufacture" of pre-engineered elevator systems, citing Cimetta Engineering &
Construction Co., ASBCA No. 24384, 80-2 BCA ir 14,550 and Brinegar & Fuller, Inc.,
ASBCA No. 22110, 80-1 BCA ir 14,334 for the interpretation that "manufacture"
includes "assembly" (app. br. at 8-12, exs. B, C).

       Respondent argues that PKD did not propose an elevator system "by a
manufacturer regularly engaged in the manufacture of elevator systems," and that
"None [of the elevator parts] appear [sic] to be related, and none of the individual
parts appear [sic] to have been designed to specifically work together" (gov't br. at
12-13). Further, PKD admitted that it did not manufacture the elevator system and the
cases appellant cites are inapplicable to an elevator system (gov't br. at 13-15).

                                           II.

      The disputed contract requirement is set forth in contract § 14 21 23, ir 1.3:
"Provide pre-engineered elevator system, by manufacturer regularly engaged in the
manufacture of elevator systems, that complies with ASME A 17 .1 in its entirety,
ASME Al 7.2 in its entirety, and additional requirements specified herein" (finding 5).

       PK.D's 21 February 2009 letter to Gilbane stated: "There are no
'pre engineered elevator system' [sic] that would meet the specified ... elevators; any
firms' [sic] elevator will be a special engineered/designed elevator" (finding 17).
PK.D's 21 February 2009 letter accompanying Gilbane's submittal Nos. 14 21 23-1.2
and 14 21 23-2.1 stated that "PKD, Inc. is the fabricator (manufacturer) ... of. .. our
elevators" (finding 20). PKD's 3 May 2009 letter to USACE clarified:

              [The government architect] stated to Gilbane that PKD
              appears tojust purchase various elevator components, that
              we did not manufacture the elevators.

              This is true, as it is for all elevator companies, large or
              small- components are outsourced. For federal projects,


                                            9
             all companies would be purchasing from some   if not all of
             the same suppliers we use ....

(Finding 26) The 7 May 2013 affidavit of PKD's vice president confirmed: "No
single elevator company manufacture[ s] all of the components of an elevator system.
They all obtain components from various vendors and combine those components to
fabricate or manufacture an elevator system" (finding 28). We hold that PKD has
acknowledged that it is not "regularly engaged in the manufacture of pre-engineered
elevator systems" and the past performance/experience documentation PKD submitted
corroborates its admission. That documentation establishes, at most, that PKD might
be considered a manufacturer on only one completed elevator project during the ten
years preceding its submittal. Accordingly, its submittals were properly rejected.
Since PKD has not established that it was regularly engaged in manufacturing
elevators, we need not analyze the terms "manufacturer" and "pre-engineered."

                                  CONCLUSION

      We deny the appeal.

      Dated: 13 August 2014




                                               Administrative Jud e
                                               Armed Services B
                                               of Contract Appeals



I concur                                       I concur




£~4U--
Administrative Judge                           Administrative Judge
Acting Chairman .                              Acting Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals



                                         10
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57206, Appeal of Gilbane
Building Company, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          11